Citation Nr: 1126077	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, as secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the Veteran's claims for service connection for depression, as secondary to service-connected non-Hodgkin's lymphoma and for a rating in excess of 20 percent for residuals of small bowel resection.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and in February 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for depression, the record reflects other psychiatric diagnoses.  Given that, and because the RO has actually considered the various other diagnoses in adjudicating the claim-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has recharacterized this claim as reflected on the title page.

The Board's decision addressing the claim for a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma is set forth below.  The claim for service connection for an acquired psychiatric disorder, as secondary to service-connected non-Hodgkin's lymphoma is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the February 2007 claim for increase, the Veteran's service-connected residuals of small bowel resection associated with non-Hodgkin's lymphoma have been manifested by diarrhea, constipation, cramping, gas, and weight fluctuation; definite interference with absorption and nutrition has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114 Diagnostic Code 7328 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The January 2010 SOC also set forth the pertinent rating criteria for evaluating disabilities of the small intestine (the form of which suffices, in part, for Dingess/Hartman).  While the claim was not readjudicated after the Veteran was provided the rating criteria, such adjudication was unnecessary.  The Veteran clearly had ample opportunity to submit additional evidence/argument after the criteria was provided and before the appeal was certified to the Board, but did not do so.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of June 2007 and December 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the following analysis is undertaken with consideration that staged ratings may be warranted.

Historically, the Veteran was diagnosed with non-Hodgkin's lymphoma in 1982, and subsequently had a small bowel resection in 1983.  The RO granted the Veteran's claim for service connection for residuals of small bowel resection associated with non-Hodgkin's lymphoma in an October 1992 rating decision, assigning a 30 percent rating from May 12, 1983.  The Veteran filed the current claim for increase in February 2007.

The Board notes that the rating for the Veteran's service-connected residuals of small bowel resection associated with non-Hodgkin's lymphoma has been assigned under Diagnostic Code 7328.  Under Diagnostic Code 7328, a 20 percent rating is assigned for resection of the small intestine that is symptomatic with diarrhea, anemia, and inability to gain weight.  A 40 percent rating is warranted on findings of definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent rating is assigned for a disability with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

On June 2007 VA examination, the Veteran reported constipation three times per week, for which he took no treatment.  He described a constant sensation of having to move his bowels.  The Veteran denied being treated for any fistulas, ulcerative colitis, recurrent bowel obstructions, or undergoing any further bowel surgery.  The Veteran reported abdominal pain after meals since the initial surgery, which was described as a strong, cramping pain.  This occurred after every meal.

The Veteran reported no difficulty bathing, dressing, or with home activities.  The Veteran rearranged his work schedule for five years to accommodate his disability.  When his employer changed to a 10-hour workday, the Veteran changed his schedule to part-time.  The Veteran stated that he was in the process of retiring due to the abdominal pain and cramping.  The Veteran stated that the pain and cramping interfered with his social life and with golf.  After a physical examination, the Veteran was diagnosed with short gut syndrome.

On December 2009 VA examination, the Veteran described a long history of constipation and diarrhea episodes, noted to be precipitated by his anxiety.  The Veteran had alternating bowel movements.  The Veteran ate a regular diet, although sporadically eating, normally having bland foods such as oatmeal.  The Veteran had alternating weight gain and weight loss, often two pounds lost or gain, with waxing and waning symptomatology.  The Veteran denied vomiting, but did describe nausea at times.  The Veteran denied a fistula, ulcerative colitis, trauma, injury, other surgery, anemia, or hospitalizations.  He also denied any other neoplasms or malignancies other than his non-Hodgkin's lymphoma.  He reported cramping.

The examiner found that the Veteran's resection had affected his ability to eat a regular, nutritious diet, noting that there were no issues with gastric absorption but intake abilities.  The examiner found that the Veteran's intake limitations and the irritable bowel syndrome (IBS) of diarrhea caused the Veteran to be somewhat thin in appearance and had interfered with the Veteran's ability to maintain a healthy weight.  The examiner believed that the Veteran's nutritious status was compromised due to the Veteran's disability; he was thin but not malnourished.  The examiner ultimately found that the Veteran's disability was not so severe as to cause definite interference with absorption and nutrition, as there was no impairment of his overall health.

The Veteran was not treated with any medication.  The Veteran denied any night sweats, fevers, or systemic effects such as an infective process.  After a physical examination, the Veteran was diagnosed with intestinal resection with residual IBS.

At the Veteran's July 2010 Board hearing, he testified that he lost seven pounds in the past three months.

Based on the foregoing, the Board finds that, pertinent to the February 2007 claim for increase, the Veteran's small intestine resection was manifested by symptoms of diarrhea, constipation, cramping, with some weight fluctuations; as such, a higher rating under Diagnostic Code 7328 is not warranted.  In this regard, December 2009 VA examiner found that while the Veteran's disability interfered with his ability to maintain a healthy weight, his disability was not so severe as to cause definite interference with absorption and nutrition, as there was no impairment of his overall health.  As such, the Board finds that definite interference with absorption and nutrition has not been shown.

Additionally, the Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's residuals of small bowel resection.  While ratings in excess of 20 percent are available for irritable colon syndrome, the Veteran has not been diagnosed with colitis.  Although the Veteran may meet some of the described symptoms for other diagnostic codes for evaluating other disabilities of the digestive system (such as diverticulitis, colitis, or fistula), these codes are simply not applicable to the Veteran's service-connected residuals of small bowel resection.  It is neither contended nor shown that the Veteran's service-connected residuals of small bowel resection involves any of the aforementioned conditions.  As such, evaluation of the disability under any other diagnostic code for the digestive system is not warranted.  The disability also has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's residuals of small bowel resection associated with non-Hodgkin's lymphoma, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for residuals of small bowel resection, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

The Veteran argues that the stress surrounding his cancer treatments and residuals of his small bowel resection have caused him anxiety and depression, resulting in an acquired psychiatric disorder.  In response to his claim, the Veteran was afforded two VA examinations in November 2007 and December 2009.  On November 2007 VA examination, the examiner diagnosed the Veteran with personality disorder, not otherwise specified (NOS) with dependent and histrionic traits.  She found that the Veteran was not reporting episodes of depression that met the symptom criteria for a major depressive disorder.  The examiner found that the Veteran's current psychiatric distress was not caused by his service-connected cancer or resection of his small intestine.  She noted that the Veteran appeared to have psychiatric distress prior to his diagnosis to cancer.  She found that while the Veteran's distress related his diagnosis may have been possible during the time he was diagnosed with cancer, however, she found that, currently, the Veteran's symptoms of distress were not logically related to his service-connected disability.

The Veteran was afforded another VA examination in December 2009.  As the record contained several other diagnoses of different acquired psychiatric disorders (to include anxiety disorder, depressive disorder, mood disorder, and adjustment disorder), the RO requested an opinion as to the Veteran's other diagnosed disorders.  After a full examination, the examiner diagnosed the Veteran with depressive disorder NOS, currently in remission and personality disorder NOS.  The examiner opined that the Veteran was not exhibiting any clinically significant psychological symptoms, stating that the Veteran did not fulfill diagnostic criteria for an anxiety or depressive disorder.  He noted that the Veteran's most recent progress notes indicated that the Veteran did not have clinically significant anxiety or depression at this time, and was benefitting from a resumption of his part-time employment.  He found that the Veteran's symptoms of anxiety and depression that were sometimes reported were primarily secondary to his personality disorder.

Although the examiner discussed the Veteran's current diagnosis, finding that the Veteran did not have symptoms for a current diagnosis of depressive disorder or anxiety disorder (and that his symptoms were "primarily" secondary to his personality disorder), he did not discuss the past diagnoses of these disorders in the record.  The Board notes that, while medical evidence of record reflects that the Veteran's symptoms appear to be currently in remission, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The United States Court of Appeals for Veterans Claims (Court) has also held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Where, as here, the Veteran has clearly been diagnosed with several acquired psychiatric disorders since his claim in March 2007, the examiner must consider the Veteran's past diagnoses in rendering his opinion, even if the symptoms have resolved.  In this case, the examiner failed to consider the full history of the Veteran's symptomatology, to include as reflected in his past diagnoses.  As such, the Board finds this opinion to be inadequate.  The examiner also failed to discuss the possibility of aggravation, as raised by a March 2008 VA treatment record by the Veteran's treating psychiatrist who noted that the Veteran's IBS made him more depressed and anxious.

Accordingly, on remand, the RO should arrange for further claims file review by the psychologist that conducted the December 2009 VA examination to obtain a supplemental opinion, with supportive rationale, as to whether, based upon consideration of the claims file, there exists a nexus between an acquired psychiatric disorder and the Veteran's service-connected disabilities.

The RO should arrange for the Veteran to undergo further examination only if the December 2009 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for service connection (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently contains records from the VA Medical Center (VAMC) in Butler, Pennsylvania, dated up to August 13, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since August 13, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Butler VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since August 13, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to the VA psychologist who conducted the December 2009 VA examination for a comprehensive review of the record and medical opinion.

The psychologist should clearly consider all psychiatric diagnoses since February 2007 (to include, but not limited to, previously diagnosed depressive disorder, anxiety disorder, mood disorder, and/or adjustment disorder), and attempt to reconcile the various diagnoses.  Then, with respect to each validly diagnosed disability since February 2007, the psychologist should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability is medically related to any service-connected disability (to include an opinion as to whether any service-connected disability has aggravated an acquired psychiatric disability).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

The examiner should render the above-requested opinion for each valid diagnosis of acquired psychiatric disability since February 2007, even the examiner determines that the symptoms of that disability have now resolved.  Also, in rendering each requested opinion, the examiner must specifically consider the Veteran's mental health treatment records (to include a March 2008 statement by the Veteran's treating psychiatrist that his IBS increases the Veteran's anxiety/depression), as well as other pertinent evidence and lay assertions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If the December 2009 examiner is unavailable, or an examination of the appellant is deemed necessary, the RO should arrange for the Veteran to undergo examination, by a psychologist or psychiatrist, at a VA medical facility, to obtain the above-noted findings and opinions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, if any, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


